OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on February 28, 1974 and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. His affidavit states that he has relocated to the State of Arizona where he was admitted to practice and is now employed, that he has no intention of returning to practice in this State, and that he is resigning because he no longer *270wishes to maintain his attorney registration in New York. There are no complaints pending against him.
Accordingly, we grant the application and direct that his name be stricken from the roll of attorneys.
Denman, P. J., Callahan, Green, Pine and Balio, JJ., concur.
Resignation accepted and name stricken from roll of attorneys.